—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Queens County (Dye, J.), dated May *38622, 2000, which granted the defendants’ motion for summary-judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs’ evidence submitted in opposition to the defendants’ motion for summary judgment demonstrated that the alleged defect, a height differential between the grass and the sidewalk abutting the defendants’ property, was readily observable by the reasonable use of the injured plaintiff’s senses (see, Canetti v AMCI, Ltd., 281 AD2d 381; Connor v Taylor Rental Ctr., 278 AD2d 270; Speirs v Dick’s Clothing & Sporting Goods, 268 AD2d 581; Breem v Long Is. Light. Co., 256 AD2d 294; Wint v Fulton St. Art Gallery, 263 AD2d 541; Binensztok v Marshall Stores, 228 AD2d 534). Accordingly, as the defendants established their entitlement to judgment as a matter of law, and the plaintiffs failed to raise an issue of fact, the motion for summary judgment was properly granted. Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.